Rothrook, J.
The case is presented to us upon a transcript of the indictment, the instructions of the court to the jury, and the verdict, judgment and motion for a new trial. The evidence is not contained in the record. It appears from *56tlie motion for a new trial that the defendant excepted to soma of the instructions, and to the overruling’ of objections to certain evidence. We have examined the instructions, and they appear to be correct as abstract propositions of law. We cannot, without the evidence, determine their applicability to the case as made. The same may be said as to the objections to the introduction of evidence.
Affirmed.